IN THE SUPREME COURT OF TEXAS

NO. 07-03 93

BALLY TOTAL FITNESS CORPORATION
V.

BRIAN AKIN, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF TED AKIN

 

 

ON PETITION FOR REVIEW

 

 

ORDER

1. Pursuant to the notice of bankruptcy of Bally Total Fitness Corporation, ﬁled with

this Court on August 3, 2007, this case is ABATED effective as of July 31, 2007.
2. The case is abated pursuant to TEX. R. APP. P. 8.2 until further order of this Court

and is removed from the Court’s active docket, subject to reinstatement upon proper motion. TEX.
R. APP. P. 8.3. All motions and other documents pending or ﬁled are abated subject to being
reurged in the event the case is reinstated. TEX. R. APP. P. 8.2 and 8.3. It is the parties’
responsibility to immediately notify this Court once the automatic bankruptcy stay is lifted.

Done at the City of Austin, this 31St day of August, 2007.

BLAKE A. HAWTHORNE, CLERK
SUPREME COURT OF TEXAS

By Claudia J enks, Chief Deputy Clerk